       To: The Honorable Kenneth D. Bell
              U.S. District Court Judge
    From: Asa Gravley
              U.S. Probation Officer
  Subject: Arnold Adams
              Case Number: 0419 5:96CR00010                                                   NORTH CAROLINA WESTERN
              REQUEST TO DESTROY SEIZED PROPERTY                                                       MEMORANDUM
     Date: 6/11/2020


Arnold Adams appeared before Your Honor on 10/22/2019, for a supervised release revocation hearing, based on a
warrantless search that yielded illegal drugs and a mobile phone. At that hearing, Mr. Adams was found in violation of his
conditions of release. As a result, Mr. Adams was sentenced to 52 months of imprisonment, with no term of supervised
release to follow. Since Mr. Adams has been an inmate in the Federal Bureau of Prisons (herein BOP), attempts were made
by the U.S. Probation Office to return the defendant’s phone. However, Mr. Adams has failed to provide a valid family
member so his mobile phone can be returned appropriately.

At this time, my office is respectfully requesting to destroy Mr. Adams’ mobile phone, in accordance with U.S. Probation
Office policies and procedures.

Thank you for your time and attention to this matter. Please do not hesitate to contact me at 704-350-7677, should you have
any questions.




 THE COURT ORDERS:

 ☒ Destroy Seized Property as Requested
 ☐ Do Not Destroy Seized Property
 ☐ Return Seized Property to the Defendant




                                                                Signed: June 11, 2020




              Case 5:96-cr-00010-KDB-DSC Document 596 Filed 06/11/20 Page 1 of 1
